Mitchell, J.
When this case was before us on a former appeal the judgment appealed from was reversed without any formal direction as to what further proceedings should be had in the action. 49 Minn. 517, (52 N. W. Rep. 138.)
The effect of a simple reversal of a judgment depends upon the grounds upon which the reversal is based, as expressed in the “opinion” of the court. In the absence of any formal direction, the opinion of the court is to be consulted for the purpose of determining the effect of the reversal. Jordan v. Humphrey, 32 Minn. 522, (21 N. W. Rep. 713.)
An examination of the opinion of the court in the present case shows that the judgment was reversed, not because of any error in law occurring at the trial, or because the findings of fact were not justified by the evidence, but solely upon the ground that, upon the findings of fact as made, the defendant, and not the plaintiff, was entitled to judgment. Upon such a state of facts no new trial was necessary, but, as was said in Jordan v. Humphrey, supra, merely “a correction or modification of the judgment so that it shall answer the familiar definition of a judgment, to wit, the sentence of the law upon the record.” The effect of the reversal in this case was not to set aside the findings of fact and send the ease back for a new trial, but merely to send it back for the rendition of the proper judgment upon the facts as already found. Of course it would have been within the discretion of this court, and perhaps of the trial court, upon a sufficient showing to have directed or granted a new trial; but no such case is presented. The plaintiff rested solely upon the legal proposition that the effect of the reversal was to set aside the findings, and to send the case back for a new trial. If it was error to permit the defendant, on its motion for judgment, to refer to the evidence in the “settled case” on the former appeal, it was error without prejudice, because it could not have affected the result.
Order affirmed.
(Opinion published 53 £5. W. Rep. 546.)